DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 08 March 2022 has been entered in full.  Claims 11-29 remain withdrawn from consideration.  Claims 1-10 and 30 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claim 4 under 35 U.S.C. 112(b) as set forth at p. 3 of the previous Office action (mailed 23 November 2021) is withdrawn in view of the amended claim (received 08 March 2022).
The rejection of claims 1-4 and 6-10 under 35 U.S.C. 102(a)(1) and (a)(2) as set forth at pp. 10-11 of the previous Office action (mailed 23 November 2021) is withdrawn in view of the amended claims (received 08 March 2022).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejection is maintained for the reasons discussed at pp. 4-10 of the previous Office action (mailed 23 November 2021) and for the reasons discussed below.
Applicant argues (pp. 13-14, remarks received 08 March 2022) that claim 1 has been amended to recite antibodies and fragments thereof that are structurally defined by the full complement of six CDR regions, thereby overcoming the rejection.  This has been fully considered but is not found to be persuasive because the claims still recite variants that can have substitutions within the critical CDR regions.  For example, claim 1 parts e), g), i), and j) allow for up to 10% amino acid alterations (e.g., substitutions) within the critical CDR regions.  As discussed in the previous Office action, the CDR regions are critical for the binding function of the antibody, and substitutions within these regions can unpredictably alter the activity profile of the antibody products.  Accordingly, the rejection is maintained for the claims allowing for such alterations/substitutions.

Conclusion

Claims 1-20 are not allowed.  Claim 30 is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
23 March 2022